


Exhibit 10.2


SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT ("Agreement") is made and entered into effective
November 2, 2012 by and between XRS Corporation ("XRS" or the “Company”) and
Bruce B. McPheeters ("Employee"). This Agreement establishes certain payment
provisions in the event that Employee is separated from employment with XRS
under the identified circumstances below. This Agreement does not create a
contract of employment, and Employee continues as an employee at will.


1. Definitions.


“Change of Control” means any of the following events:


(a)
A sale, consolidation, merger, acquisition or affiliation which results in the
stockholders of the Company (determined immediately prior to the consummation of
the transaction) holding immediately after consummation of such transaction less
than 45% of the total outstanding capital stock of the surviving or successor
corporation in the transaction (the “Surviving Corporation”); or



(b)
A sale, consolidation, merger, or acquisition in which the Company becomes
accountable to, or a part of, a newly created company or controlling
organization where at least 51% of the members of the Board of the newly created
Company or controlling organization were not members of the Company’s Board
immediately prior to such sale, consolidation, merger, or acquisition; or



(c) A sale or other disposition by the Company of all or substantially all of
the assets of the Company.


“Good Reason” shall mean any of the following events:


(a)    Assignment to Employee by XRS of duties which are materially inconsistent
with Employee’s then current position, duties, responsibilities, and status with
XRS, except in connection with the termination of his employment for Disability
(as defined below) or Cause, or


 
(b)    A material diminution of Employee’s then current compensation, unless
such compensation is reduced as part of a Company wide reduction for similar
executives;



provided that Employee has provided notice to XRS of the occurrence of an event
listed above within thirty (30) days of the occurrence and such event is not
fully remedied by XRS within thirty (30) days after XRS’ receipt of written
notice from Employee.


“Cause” shall mean either of the following events:





1

--------------------------------------------------------------------------------




(a)
Any conviction or nolo contendere plea by Employee to a felony or gross
misdemeanor, or misdemeanor involving moral turpitude, or any public conduct by
Employee that has or can reasonably be expected to have a material detrimental
effect on XRS; or



(b)
Any fraud, misappropriations or embezzlement, breach of confidentiality,
noncompetition, fiduciary duty or other material obligation to Company, by
Employee or intentional material damage to the property or business of XRS.





2. Termination and Severance.


If (a) XRS or its successor terminates Employee's employment for any reason
other than for Cause, whether or not a Change of Control has occurred, or (b)
Employee terminates employment for Good Reason within six-months following a
Change of Control, XRS or its successor entity shall:


(i)
pay Employee as severance either (I) Employee’s monthly base salary in effect at
the time of separation if severance is triggered under Section 2(a) above or
(II) Employee’s monthly base salary in effect immediately prior to the Change of
Control if severance is triggered under Section 2(b) above; less customary
withholdings, for twelve (12) consecutive months beginning within fifteen (15)
days after the General Release (referred to below) has become irrevocable, but
only if: (A) Employee has delivered to XRS or its successor a signed General
Release in the form attached as Exhibit A, (B) the rescission period in Section
5 of the General Release has expired and (c) Employee has not rescinded that
General Release during that rescission period;



(ii)
reimbursement for outplacement services for a period of six (6) months not to
exceed $10,000.00, and



(iii) if Employee timely elects to continue Employee’s group health and dental
insurance coverage pursuant to applicable COBRA/continuation law and the terms
of the respective benefit plans, pay on Employee's behalf the Employer portions
of such premiums for such coverage for the lesser of twelve (12) months or such
time as Employee's COBRA/continuation rights expire (during that period the
Employee shall pay the monthly Employee portions of such premiums in an amount
equal to the monthly Employee paid portions in effect immediately before
termination of employment).


Any other provision of this Agreement notwithstanding, XRS may terminate
Employee's employment without notice if the termination is based on Cause. In
the event of a termination for Cause, and not withstanding any contrary
provision otherwise stated, Employee shall receive only Employee’s base salary
earned through the date of termination.


XRS may, subject to applicable law, terminate this Agreement by giving Employee
two (2) months notice if Employee, due to sickness or injury, is prevented from
carrying out his essential job functions for a period of six (6) months or
longer. In the event of such termination, Employee shall receive only that
compensation earned through the date of termination; provided, however, that
Employee shall be entitled to all or a portion of any bonus due Employee
pursuant to any bonus plan or arrangement established prior to termination, to
the extent earned or performed based upon the requirements or criteria of such
plan or arrangement, as the Board shall in good faith determine.





2

--------------------------------------------------------------------------------




Employee's employment and this Agreement will be deemed terminated upon the
death of the Employee. In the event of such termination, Employee shall receive
only compensation earned through the date of termination provided, however, that
Employee shall be entitled to all or a portion of any bonus due Employee
pursuant to any bonus plan or arrangement established prior to termination, to
the extent earned or performed based upon the requirements or criteria of such
plan or arrangement, as the Board shall in good faith determine.


This Agreement does not limit or reduce any amounts payable to Employee under
the terms of any cash bonus or equity incentive compensation plans.
    
3. Miscellaneous.


Governing Law. This Agreement shall be governed and construed according to the
laws of the State of Minnesota.


Insurance. For the period from the date hereof through at least the second
anniversary of Employee’s termination of employment from Company or XRS, Company
and XRS agree to maintain Employee as an insured party on all directors’ and
officers’ insurance maintained by the Company and XRS for the benefit of its
directors and officers on at least the same basis as all other covered
individuals and provide Employee with at least the same corporate
indemnification as its officers.
Successors. This Agreement is personal to Employee and Employee may not assign
or transfer any part of his rights or duties hereunder, or any compensation due
to him hereunder, to any other person or entity. This Agreement may be assigned
by XRS and XRS shall require any successors or assigns to expressly assume and
agree to perform XRS's obligations under this Agreement.


Modification. This Agreement supersedes and replaces any and all prior oral or
written understandings, if any, between the parties relating to the subject
matter of this Agreement, which are hereby revoked. The parties agree that this
Agreement (a) is the entire understanding and agreement between the parties and
(b) is the complete and exclusive statement of the terms and conditions thereof,
and there are no other written or oral agreements in regard to the subject
matter of this Agreement. This Agreement shall not be changed or modified except
by a written document signed by the parties hereto.


Survival. This Agreement shall be binding upon XRS and its successors and
assigns, and shall continue in effect before and after a Change of Control.


Tax Withholding/Section 409A. XRS may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as XRS
determines are required to be withheld pursuant to any applicable law or
regulations. This Agreement is intended to be exempt from the requirements of
Section 409A(a)(2), (3) and (4) of the Internal Revenue Code and should be
interpreted accordingly. Notwithstanding anything in this Agreement to the
contrary, in no event will the
amounts payable under Section 2(i) exceed the limit allowed for an “involuntary
separation from service plan” under Treas. Reg. § 1.409A-1(b)(9)(iii).





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.


XRS Corporation






By: /s/ John J. Coughlan    
John J. Coughlan
Its: Chief Executive Officer




By: /s/ Bruce B. McPheeters    
Bruce B. McPheeters
Its: General Counsel and Secretary







4

--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE


This General Release (the “General Release”) is made and entered into as of the
November 2, 2012, between Bruce B. McPheeters (“McPheeters”) and XRS
Corporation, a Minnesota corporation (XRS Corporation and its successors are
jointly and severally referred to herein as “XRS”).
 
WHEREAS, XRS and McPheeters entered into a Severance Agreement dated November 2,
2012 (the “Severance Agreement”), which provides for the payment of certain
severance payments to McPheeters if the payment conditions are met under the
Severance Agreement;


WHEREAS, under the Severance Agreement, McPheeters must execute and deliver this
General Release as a condition precedent to the receipt of severance payments
under the Severance Agreement;


WHEREAS, McPheeters is no longer an officer or employee of XRS (the final date
of McPheeters’s employment with XRS is referred to as the “Final Date of
Employment”); and


WHEREAS, McPheeters intends to settle any and all claims that McPheeters has or
may have against XRS, except for the continuing obligations of XRS described in
Section 1 below;


NOW, THEREFORE, in consideration of the foregoing, McPheeters and XRS agree as
follows:


1.    Continuing Obligations of XRS. This General Release does not amend, waive
or discharge any obligations of XRS to McPheeters under any of the following
(collectively, the “Continuing Obligations of XRS”):


(a)    the Severance Agreement;


(b)    accrued and unpaid salary through the Final Date of Employment;


(c)    PTO (personal time off) and other employee benefits applicable to
McPheeters as of the Final Date of Employment;


(d)    any cash or equity compensation plans, arrangements or equity grants in
effect as of the Final Date of Employment (those compensation or equity
arrangements are governed by the respective plan or grant document, and are not
amended, extended or terminated by this General Release);


(e)    the terms of the Articles of Incorporation and Bylaws of XRS, as
applicable to officers of XRS as of the Final Date of Employment;


(f)    the provisions of the Minnesota Business Corporation Act, as applicable
to officers of XRS as of the Final Date of Employment;


(g)    the officers & directors insurance for XRS, as applicable to officers of
XRS as of the Final Date of Employment;





5

--------------------------------------------------------------------------------




(h)    if McPheeters is a shareholder of XRS, any obligations of XRS to
McPheeters as a shareholder;


(i)    any written agreement or arrangements, if any, which obligate XRS to
indemnify and/or purchase officers & directors insurance for the officers of XRS
(who served in such capacity as of the Final Date of Employment); or


(j)
any other applicable statute or regulation which obligates XRS to indemnify
officers of XRS (who served in such capacity as of the Final Date of
Employment).



2.    Release of Claims.


(a)
Except only for the Continuing Obligations of XRS, in consideration of the first
$5,000 in severance that is payable under the Severance Agreement, McPheeters
hereby fully and completely releases and waives any and all claims, complaints,
causes of action, demands, suits, and damages, of any kind or character, which
McPheeters has or may have against the Releasees (as hereinafter defined),
arising out of any acts, omissions, conduct, decisions, behavior, or events
occurring up through the date of McPheeters’s signature on this General Release,
including McPheeters’s employment with XRS and the cessation of that employment,
with the exception of possible claims under the Age Discrimination in Employment
Act. For purposes of this General Release, the “Releasees” means collectively
XRS, its predecessors, successors, assigns, parents, affiliates, subsidiaries,
related companies, officers, directors, shareholders, agents, servants,
auditors, attorneys, employees, and insurers, and each and all thereof.
McPheeters understands and accepts that McPheeters’s release of claims includes
any and all possible claims, both known or unknown, asserted or unasserted,
direct or indirect, including but not limited to claims based upon:



(i)
Title VII of the Federal Civil Rights Act of 1964, as amended;



(ii)
the Americans with Disabilities Act; the Equal Pay Act;



(iii)
the Fair Labor Standards Act; the Employee Retirement Income Security Act; or



(iv)
any other federal, state or local statute, ordinance or law.



McPheeters also understands and agrees that, except only for the Continuing
Obligations of XRS, McPheeters is giving up all other claims, including those
grounded in contract or tort theories, including but not limited to: wrongful
discharge; violation of Minnesota law; breach of contract; tortious interference
with contractual relations; promissory estoppel; breach of the implied covenant
of good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; sexual harassment; false
imprisonment; invasion of privacy; intentional or negligent misrepresentation;
defamation, including libel, slander, discharge defamation and self-publication
defamation; discharge in violation of public policy; whistleblower; intentional
or negligent infliction of emotional distress; or any other theory, whether
legal or equitable.


McPheeters further understands and agrees that, except only for the Continuing
Obligations of XRS, McPheeters is releasing, and does hereby release, any claims
for damages, by charge or otherwise, whether brought by McPheeters or
McPheeters’s behalf by any other party, governmental or otherwise, and agrees
not to institute any claims for



6

--------------------------------------------------------------------------------




damages via administrative or legal proceedings against any of the Releasees.
McPheeters also waives and releases any and all rights to money damages or other
legal relief awarded by any governmental agency related to any charge or other
claim against any of the Releasees.


(b)
Except only for the Continuing Obligations of XRS, in consideration of the
remainder of the severance that is payable under the Severance Agreement (after
the first $5,000 referred to in Section 2(a) above), McPheeters hereby fully and
completely releases the Releasees from each and every legal claim or demand of
any kind that McPheeters ever had or might now have arising out of any action,
conduct, or decision taking place during McPheeters’s employment with XRS,
asserted or unasserted, known or unknown, direct or indirect, arising under or
relating to the Age Discrimination in Employment Act, as amended.



3.    Other Agreements. This General Release does not amend, waive or discharge
any obligations of McPheeters under the noncompetition and nondisclosure
agreement entered into between McPheeters and XRS when McPheeters first became
an employee of XRS.


4.    Acceptance Period; Advice of Counsel. The terms of this General Release
will be open for acceptance by McPheeters for a period of 21 days after the
Final Date of Employment, during which time McPheeters may consider whether or
not to accept and sign this General Release. McPheeters agrees that changes to
this General Release, whether material or immaterial, will not restart this
acceptance period. McPheeters is advised to seek the advice of an attorney
before signing this General Release (at McPheeters’s own expense).


5.    Rescission. McPheeters has been informed of McPheeters’s right to rescind
this General Release by written notice to XRS within fifteen (15) calendar days
after the execution of this General Release. McPheeters has been informed and
understands that any such rescission must be in writing and delivered by hand,
or sent by U.S. Mail within that 15-day time period to the attention of XRS’
General Counsel, at XRS’ principal office address. If delivered by U.S. Mail,
the rescission must be: (1) postmarked within that 15-day period and (2) sent by
certified mail, return receipt requested. McPheeters understands and agreed that
XRS will have no obligations to pay severance under the Severance Agreement if
McPheeters delivers a timely notice of rescission to XRS.


6.    Binding Agreement. This General Release shall be binding upon, and inure
to the benefit of, McPheeters and XRS and their respective successors and
permitted assigns.


7.    Representation. McPheeters acknowledges and states that McPheeters has
read this General Release. McPheeters further represents that this General
Release is written in language which is understandable to McPheeters, that
McPheeters fully appreciates the meaning of its terms, and that McPheeters
enters into this General Release freely and voluntarily.


8.    Non-Admission. It is understood and agreed that this General Release does
not constitute an admission by XRS of any liability, wrongdoing, or violation of
any law. Further, XRS expressly denies any wrongdoing of any kind whatsoever in
its actions and dealings with McPheeters.


9.    Amendments. No amendment or modification of this General Release shall be
deemed effective unless made in writing and signed by McPheeters and XRS.    
                    





7

--------------------------------------------------------------------------------




XRS Corporation






By: /s/ John J. Coughlan    
John J. Coughlan
Its: Chief Executive Officer




By: /s/ Bruce B. McPheeters    
Bruce B. McPheeters
Its: General Counsel and Secretary





8